      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 1 of 11 PageID 1




                        UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

THE GUARANTEE COMPANY OF
NORTH AMERICA USA, a Foreign
Corporation,

                      Plaintiff,                        Case No.:

v.

FLORIDA                      SAFETY
CONTRACTORS, INC., a Florida
Corporation, FSC VENTURES, LLC, a
Florida Limited Liability Company,
SHAFTCO,       INC.,     a    Florida
Corporation,      MICHAEL          K.
REICHART, individually, ELAINE
REICHART, individually, PREM
PERSAUD,        individually,    and
VICTORIA PERSAUD, individually,

                 Defendants.
___________________________________/


                             COMPLAINT FOR DAMAGES

      Plaintiff, THE GUARANTEE COMPANY OF NORTH AMERICA USA (“The

Guarantee”),   through      its    counsel,   sues   Defendants,    FLORIDA   SAFETY

CONTRACTORS, INC. (“Florida Safety”), FSC VENTURES, LLC (“FSC”), SHAFTCO,

INC. (“Shaftco”), MICHAEL K. REICHART, ELAINE REICHART, PREM PERSAUD,

and VICTORIA PERSAUD. (The Guarantee refers to all of the Defendants collectively as

the “Indemnitors”.)
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 2 of 11 PageID 2




                      PARTIES, JURISDICTION, AND VENUE

       1.     This Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332(a)

because Plaintiff and Defendants are citizens of diverse states.

       2.     The Guarantee is a Michigan corporation incorporated in Michigan. Its

principal place of business is in Southfield, Oakfield County. Thus, in accordance with 28

U.S.C. § 1332(c)(1), The Guarantee is a citizen of Michigan. The Guarantee is licensed to

conduct business in Florida.

       3.     Upon information and belief, Florida Safety is a corporation incorporated in

Florida. Its principal place of business is in Thonotosassa, Florida, in Hillsborough County.

Thus, in accordance with 28 U.S.C. § 1332(c)(1), Florida Safety is a citizen of Florida.

       4.     Upon information and belief, FSC is a limited liability company in Florida

with is principal place of business in Thonotosassa, Florida, in Hillsborough County. Its

members are Michael K. Reichart and Prem Persaud. On information and belief Michael

K. Reichart is domiciled in Tampa, Florida, in Hillsborough County. On information and

belief, Prem Persaud is domiciled in Treasure Island, Florida, in Pinellas County. Thus, in

accordance with 28 U.S.C. § 1332(c)(1), FSC is a citizen of Florida.

       5.     Upon information and belief, Shaftco is a corporation incorporated in Florida

with is principal place of business in Thonotosassa, Florida, in Hillsborough County. Thus,

in accordance with 28 U.S.C. § 1332(c)(1), Shaftco is a citizen of Florida.

       6.     Upon information and belief, Michael K. Reichart is a resident of, and

domiciled in, Tampa, Florida, in Hillsborough County, making him a citizen of Florida in

accordance with 28 U.S.C. § 1332(a).


                                             2
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 3 of 11 PageID 3




       7.        Upon information and belief, Elaine Reichart is a resident of, and domiciled

in, Tampa, Florida, in Hillsborough County, making her a citizen of Florida in accordance

with 28 U.S.C. § 1332(a).

       8.        Upon information and belief, Prem Persaud is a resident of, and domiciled

in, Treasure Island, Florida, in Pinellas County, making him a citizen of Florida in

accordance with 28 U.S.C. § 1332(a).

       9.        Upon information and belief, Victoria Persaud is a resident of, and domiciled

in, Treasure Island, Florida, in Pinellas County, making her a citizen of Florida in

accordance with 28 U.S.C. § 1332(a).

       10.       The causes of action alleged herein fall within the jurisdictional limits of the

Court because The Guarantee seeks to recover more than $75,000.00 from the Defendants.

       11.       Venue is appropriate in this Court because one or more of the Defendants

reside in or have their principal place of business within the boundaries of the Middle

District of Florida, and because one or more Defendants reside in or have their principal

place of business located in one of the counties within the province of the Tampa Division

of this Court.

                                 GENERAL ALLEGATIONS

       12.       As part of its business, The Guarantee issues payment and performance

bonds and stands as surety for selected contractors.

       13.       In connection with their work, the Indemnitors from time to time required

surety payment and performance bonds.




                                                 3
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 4 of 11 PageID 4




       14.    To induce The Guarantee to issue payment and performance bonds on their

behalf, the Indemnitors entered into indemnity agreements with The Guarantee.

       15.    Specifically, on July 16, 2008, the Indemnitors, with the exception of

Shaftco, each executed a General Agreement of Indemnity (“First Agreement”) in favor of

The Guarantee, its affiliates, and its agents. A copy of the First Agreement is attached and

incorporated into this Complaint as Exhibit “A.”

       16.    Additionally, on July 24, 2008, the Indemnitors each executed a General

Agreement of Indemnity (“Second Agreement”) in favor of The Guarantee, its affiliates,

and its agents. A copy of the Second Agreement is attached and incorporated into this

Complaint as Exhibit “B.”

       17.    The First Agreement and Second Agreement are substantively identical and

are collectively referred to in this Complaint as the “Agreements.”

       18.    The execution of the Agreements, and the Indemnitors’ undertaking of the

various responsibilities and obligations contained in the Agreements, were absolute

conditions precedent and prerequisites to The Guarantee issuing any bonds naming one or

more of the Indemnitors as a principal.

       19.    According to the Agreements, the Indemnitors agreed, in part, to:

              [I]ndemnify SURETY and hold it harmless from and against
              all claims, damages, expenses, losses, costs, professional and
              consulting fees, disbursements, interests and expenses of every
              nature (including premiums and fees due for the issuance and
              continuance of any BOND or BONDS) which SURETY may
              sustain, incur or become liable for by reason of having
              executed or procured the execution of any BOND or BONDS,
              or by making any investigation of any matter concerning any
              BOND or BONDS, or by prosecuting or defending any action


                                             4
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 5 of 11 PageID 5




             in connection with any BOND or BONDS, or by recovering
             any salvage or enforcing this Agreement. In the event
             SURETY advances funds for the benefit of any
             CONTRACTOR in connection with work subject to a BOND
             or BONDS (hereinafter sometimes referred to as BONDED
             CONTRACT) and/or for the discharge of obligations incurred
             in connection with a BONDED CONTRACT, such advances
             shall be deemed "losses" under the terms of this Agreement
             whether or not such advances have been so used by the
             CONTRACTOR.

             [Exhibits A and B, § 4].

      20.    The Agreements also provide that:

             SURETY may settle or compromise any claim, liability,
             demand, suit or judgment upon any BOND or BONDS
             executed or procured by it, and any such settlement or
             compromise shall be binding upon the UNDERSIGNED.
             Vouchers or other evidence of payments made by SURETY
             shall be prima facie evidence of the fact and amount of the
             liability of the UNDERSIGNED to SURETY.

             [Exhibits A and B, § 7].

      21.    The Agreements are unequivocal and specific in setting forth the

Indemnitors’ obligations to indemnify and keep The Guarantee indemnified “from and

against all claims, damages, expenses, losses, costs, professional and consulting fees,

disbursements, interests and expenses of every nature (including premiums and fees due

for the issuance and continuance of any BOND or BONDS) which SURETY may sustain,

incur or become liable for” as a result of executing the payment and performance bonds or

because of the Indemnitors’ failure to comply with the Agreements.




                                           5
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 6 of 11 PageID 6




       22.    The Guarantee agreed to issue payment and performance bonds naming one

or more of the Indemnitors as principal at the Indemnitors’ request in consideration for

their promise to comply with the terms of the Agreements.

       23.    The Guarantee issued payment and performance bonds (the “Bonds”)

naming Florida Safety as principal on various construction projects (the “Projects”).

       24.    The Guarantee received actual and threatened payment and performance

bond claims against the Bonds (“Bond Claims”) from various entities (“Bond Claimants”)

due to Florida Safety’s failure or refusal to fulfill its performance or payment obligations.

       25.    The Guarantee has incurred losses as a result of issuing the Bonds, which

losses include, among other things, the resolution of Bond Claims, the costs to facilitate

the completion of work Florida Safety was unwilling or unable to complete, and the costs

and fees of consultants and attorneys to investigate and resolve the Bond Claims.

       26.    Despite demand, the Indemnitors have not reimbursed The Guarantee for the

Bond Claim payments, attorneys’ fees, consultants’ fees, and other costs and expenses The

Guarantee has incurred, and continues to incur, as a result of issuing the Bonds.

       27.    The Guarantee has retained the undersigned attorneys to represent it in this

action, and is obligated to pay these attorneys a reasonable fee for their services rendered.

       28.    The Guarantee has performed all of the terms, covenants, and conditions

required on its part to be performed under the terms of the Agreements or has been excused

from doing so by Indemnitors.

       29.    All conditions precedent to maintaining this action have occurred, been

excused, or otherwise been waived.


                                              6
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 7 of 11 PageID 7




                                     COUNT I
        (Breach of Contract / Contractual Indemnity Against the Indemnitors)

       30.      The Guarantee realleges and incorporates the allegations in paragraphs 1

through 29 as if fully set forth herein.

       31.      Pursuant to the Agreements, the Indemnitors promised to “indemnify

SURETY and hold it harmless from and against all claims, damages, expenses, losses,

costs, professional and consulting fees, disbursements, interests and expenses of every

nature (including premiums and fees due for the issuance and continuance of any BOND

or BONDS) which SURETY may sustain, incur or become liable for” by reason of, among

other things, having executed the Bonds or enforcing the Agreements.

       32.      The Indemnitors have committed various breaches and defaults of the

Agreements including, but not limited to, failing and refusing to indemnify The Guarantee

from any and all liability for losses and expenses that The Guarantee incurred, of

whatsoever kind or nature, relating to the Bond Claims.

       33.      As a result of the Indemnitors’ breaches of the Agreements, The Guarantee

has, to date, suffered the following damages (collectively, the “Indemnity Damages”):

             a. $9,893,408.00 in payments for Bond Claims and

             b. $442,744.94 in attorneys’ fees, consultants’ fees, and other costs and

                expenses.

       34.      The Guarantee’s Indemnity Damages total $10,336,152.94 as of the date of

this Complaint.




                                             7
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 8 of 11 PageID 8




       35.    The Guarantee’s Indemnity Damages are continuing in nature because it

expects to incur additional losses as a result of issuing the Bonds, which losses will include

payment of additional Bond Claims and the costs to investigate and defend itself against

those Bond Claims.

       36.    The Guarantee is entitled to an award of its attorneys’ fees and costs in

pursuing this claim according to the Agreements.

       WHEREFORE, The Guarantee demands judgment against the Indemnitors, jointly

and severally, for the Indemnity Damages in at least the amount of $10,336,152.94 (subject

to increase as a result of the unresolved Bond Claims pending as of the filing of this

Complaint), costs of this action, prejudgment interest, attorneys’ fees, and such further

relief as this Court deems just and proper.

                                  COUNT II
                   (Common Law Indemnity Against Florida Safety)

       37.    The Guarantee realleges and incorporates paragraphs 1 through 13, 23

through 27, and 29 as though fully set forth herein.

       38.    The Guarantee is without fault for the Bond Claims.

       39.    The Guarantee had a special relationship with Florida Safety by virtue of

acting as its surety and issuing the Bonds.

       40.    The Guarantee’s liability under the Bonds, if any, is merely technical,

secondary, and vicarious to that of Florida Safety, who is actively and completely at fault

for, and obligated to timely pay, any underlying liability on the Bonds.




                                              8
      Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 9 of 11 PageID 9




       41.    As a direct and proximate result of Florida Safety’s failure to honor its

obligations, The Guarantee has incurred and continues to incur damages, losses and

expenses, including consultants’ and attorneys’ fees and costs, by reason of having

executed the Bonds.

       42.    Florida Safety is liable to The Guarantee for all losses, expenses, consultants’

fees, and attorneys’ fees sustained by reason of having executed the Bonds including,

without limitation, all payments The Guarantee has made to investigate and defend the

Bond Claims and all consultants’ fees and attorneys’ fees The Guarantee incurs as a result

of issuing the Bonds.

       43.    To date, The Guarantee has incurred the Indemnity Damages as a result of

issuing the Bonds.

       44.    The Guarantee’s Indemnity Damages are continuing in nature because it

expects to incur additional losses as a result of issuing the Bonds, which losses will include

payment of additional Bond Claims and the costs to investigate and defend itself against

those Bond Claims.

       45.    The Guarantee is entitled to receive its reasonably incurred attorneys’ fees

pursuant to applicable Florida law.

       WHEREFORE, The Guarantee requests that this Court enter judgment against

Florida Safety for the Indemnity Damages in the amount of $10,336,152.94 (subject to

increase as a result of the unresolved Bond Claims pending as of the filing of this

Complaint), costs of this action, prejudgment interest, attorneys’ fees, and such further

relief as this Court deems just and proper.


                                              9
     Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 10 of 11 PageID 10




                                      COUNT III
                     (Equitable Subrogation Against Florida Safety)

       46.    The Guarantee realleges and incorporates paragraphs 1 through 13, 23

through 27, and 29 as though fully set forth herein.

       47.    The Guarantee has been forced to pay, or defend against, the Bond Claims

as a result of Florida Safety’s inability, failure, and/or refusal to do so.

       48.    Florida Safety was primarily liable to the Bond Claimants under the terms of

their contracts and the Bonds.

       49.    The Guarantee’s liability to the Bond Claimants was merely technical,

secondary, and vicarious to that of Florida Safety, which was actively and completely at

fault for the underlying liability to the Bond Claimants.

       50.    Florida Safety, as principal on the various Bonds, was required to pay the

Bond Claimants’ claims.

       51.    The Guarantee, having paid to settle the various Bond Claimants’ claims, is

equitably subrogated to the Bond Claimants’ rights against Florida Safety and/or any

contract amounts remaining in the hands of the obligees on the performance bonds The

Guarantee issued at the Indemnitors’ request.

       52.    The Guarantee’s payments to the Bond Claimants, and any future payments

to Bond Claimants, are a result of its obligations under the Bonds and to protect its own

interests, not as a volunteer.

       53.    The Guarantee satisfied the entire amount due and owing to each claimant

relating to the respective Bond that The Guarantee issued.



                                               10
     Case 8:21-cv-02204 Document 1 Filed 09/16/21 Page 11 of 11 PageID 11




       54.    Neither Florida Safety nor any other third-parties’ rights will be harmed by

The Guarantee’s subrogation to the Bond Claimants’ rights.

       55.    The Guarantee’s damages include, but are not limited to, all sums The

Guarantee has paid to settle the Bond Claimants’ Bond Claims and The Guarantee’s costs

and fees incurred to pursue this action.

       WHEREFORE, The Guarantee demands judgment against Florida Safety for

damages in the amount of $10,336,152.94 (subject to increase as a result of the unresolved

Bond Claims pending as of the filing of this Complaint), costs of this action, prejudgment

interest, attorneys’ fees, and such further relief as this Court deems just and proper.

       Dated: September 16, 2021

                                                  /s/ Alberta L. Adams
                                                  BRETT D. DIVERS, ESQ.
                                                  Florida Bar No. 973246
                                                  bdivers@mpdlegal.com
                                                  ALBERTA L. ADAMS, ESQ.
                                                  Florida Bar No. 80063
                                                  aadams@mpdlegal.com
                                                  ANNA ALSTON MERRITT, ESQ.
                                                  Florida Bar No. 1010102
                                                  MILLS PASKERT DIVERS
                                                  100 N. Tampa St., Ste. 3700
                                                  Tampa, FL 33602
                                                  Telephone: (813) 229-3500
                                                  Facsimile: (813) 229-3502

                                                  Counsel for Plaintiff, The Guarantee
                                                  Company of North America USA




                                             11
